internal_revenue_service number release date index number ---------------------- --------------------------- ------------------------------------------ -------------------------------------------- -------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc fip plr-143930-12 date date taxpayer ----------------------------------------------------- ------------------------------------------ -------------------------------------- ------------------ -------------- sub sub state dear --------------- this is in response to a letter dated date requesting a ruling that beneficial_ownership of a certain excess servicing spread constitutes a real_estate asset and that income received from such excess servicing spread will be treated as interest on obligations secured_by mortgages on real_property for purposes of sec_856 of the internal_revenue_code facts taxpayer a state corporation is publicly traded and has elected to be treated as a real_estate_investment_trust reit pursuant to sec_856 through of the code taxpayer uses the overall accrual_method of accounting and the calendar_year as its taxable_year originators of mortgage loans often bundle and sell the mortgages they originate owners of mortgages employ companies to service the mortgages which collect payments from the mortgage borrowers on behalf of the owners in exchange for plr-143930-12 compensation known as mortgage servicing rights msrs msrs generally represent a right to a portion of the interest payments on the serviced mortgages expressed as a percentage of the outstanding principal amounts of the serviced mortgages a mortgage servicer may be paid a servicing fee that is greater than the normal servicing fee charged for servicing mortgages thus msrs may include both the normal servicing fee received as compensation_for servicing mortgages and an additional_amount known as excess servicing es see eg section dollar_figure of revproc_91_50 1991_2_cb_778 to the extent that es exceeds reasonable_compensation for servicing the mortgages the es may be treated as stripped coupons under sec_1286 of the code see revrul_91_46 1991_2_cb_358 taxpayer proposes to acquire msrs that include excess servicing described in revrul_91_46 supra in a transaction involving two wholly-owned subsidiaries sub a taxable_reit_subsidiary will acquire msrs related to a portfolio of mortgage loans and will engage an unrelated third-party subservicer to service the mortgage loans in the portfolio sub will retain the normal servicing spread and from that spread will pay the subservicer its fee for servicing the mortgages loans sub will sell the es to sub a qualified_reit_subsidiary on an arm’s length fair_market_value basis sub may purchase es from sub and or other unrelated third parties sellers sub will acquire all or a pro_rata portion of the es through an es purchasing agreement with the sellers following the acquisition of all or a portion the es sub will not have any obligation or duty with respect to servicing the underlying mortgages additionally sub will have no right to control the manner in which the selling servicer services the underlying mortgage loans with respect to which sub owns the es as owner of the es sub will receive payments directly from the servicer from the interest on the mortgage payments made by the mortgage borrowers the right of sub to receive the es may be senior to subordinate to or pari passu with the servicer’s right to receive all or a portion of the normal servicing spread accordingly the amount of es received by sub will vary depending on the amount of interest collected on the mortgage loans and the priority scheme adopted with respect to those mortgages if the servicer of an arrangement for msr that has been bifurcated between normal servicing and es is terminated other than for cause the proceeds of either the sale of the msr or a termination_payment as the case may be will be disbursed to each of servicer and sub in accordance with their respective interests of such an arrangement is terminated for cause neither the servicer nor sub will be entitled to any further payments in respect of their interests if the servicer law and analysis plr-143930-12 sec_856 provides that at least percent of a reit’s gross_income must be derived from sources that include interest and sec_856 provides that at least percent of a reit’s gross_income be derived from sources including interest on obligations secured_by mortgages on real_property or on interests_in_real_property moreover sec_856 provides that at least percent of the value of a reit’s assets must be represented by real_estate_assets cash or cash items and government securities pursuant to sec_856 the term real_estate_assets includes interests in mortgages on real_property sec_856 provides that the term_interest does not include any amount received or accrued directly or indirectly if the determination of such amount depends in whole or in part on the income or profits of any person except that-- a any amount so received or accrued shall not be excluded from the term_interest solely by reason of being based on a fixed percentage or percentages of receipts or sales sec_1_856-5 of the income_tax regulations directs taxpayers to the principles set out in sec_1_856-4 in determining whether an amount that depends in whole or in part on the income or profits of any person is includable as interest for purposes of sec_856 and c b of the code sec_1_856-4 provides in part as follows an amount received or accrued as rent for the taxable_year which consists in whole or in part of one or more percentages of the lessee’s receipts or sales in excess of determinable dollar amounts may qualify as rents_from_real_property but only if two conditions exist first the determinable amounts must not depend in whole or in part on the income or profits of the lessee second the percentages and the determinable amounts must be fixed at the time the lease is entered into and a change in percentages and determinable amounts is not renegotiated during the term of the lease including any renewal periods of the lease in a manner which has the effect of basing rent on income or profits in any event an amount will not qualify as rents_from_real_property if considering the lease and all the surrounding circumstances the arrangement does not conform with normal business practice but is in reality used as a means of basing the rent on income or profits sec_856 defines a qualified_reit_subsidiary as any corporation in which percent of the stock is owned by a reit with an exception for a taxable_reit_subsidiary sec_856 provides that a qualified_reit_subsidiary shall not be treated as a separate corporation and that all assets liabilities and items of income deduction and credit of such corporation shall be treated as assets liabilities and such items as the case may be of the reit plr-143930-12 sec_1286 defines the term bond as a bond debenture note or certificate or other evidence_of_indebtedness sec_1286 defines the term coupon as any right to receive interest on a bond whether or not evidenced by a coupon in revrul_91_46 the taxpayer was a mortgage company in the business or originating and servicing mortgages after transferring a pool of mortgages the taxpayer entered into a contract to service the mortgages under which taxpayer was obligated to collect monthly mortgage payments from the borrowers and remit those payments to the owner of the mortgages accumulate escrows for the payment of insurance and taxes and disburse those funds as the payments came due maintain records relating to the mortgages and handle delinquency problems the mortgage servicing contract provided that the taxpayer was entitled to receive amounts from interest payments collected on the mortgages in an amount that was greater than the minimum annual amount allowable for normal servicing of mortgages of the type sold by the taxpayer the portion of interest payments that taxpayer was entitled to receive that was greater than the amount allowable for normal servicing was referred to as excess servicing the ruling states to some extent taxpayer’s rights to receive amounts under the mortgage servicing contract are rights to receive reasonable_compensation for the services that the contract requires taxpayer to perform because of the nature of these services it is traditional in the mortgage servicing industry to compensate services with amounts of interest collected on the mortgages serviced therefore to the extent that taxpayer’s rights to receive amounts under the mortgage servicing contract represent rights to receive reasonable_compensation for services to be performed under the contract they will be treated as rights to receive compensation from the purchaser however to the extent that the contract entitles taxpayer to receive amounts in excess of reasonable_compensation for services taxpayer’s rights to receive amounts from interest payments collected on the mortgages will be treated as coupons under sec_1286 revrul_91_46 holds that to the extent that amounts received are treated as payments with respect to stripped coupons they are treated as received directly by the holder from the mortgagors in the instant case taxpayer specifically proposes acquiring through its qualified_reit_subsidiary msrs representing es to the extent that the es acquired from the servicer exceeded the servicer’s reasonable_compensation under revrul_91_46 the es rights are treated as coupons under sec_1286 the amounts taxpayer will receive from es are based on a fixed percentage of the outstanding principal amounts of the serviced mortgages and will not be renegotiated during the term of the service_contract therefore the amounts taxpayer will receive from the es do not depend in plr-143930-12 whole or in part on the income or profits of the servicer although taxpayer would not receive any interest_income from the es if the servicer is terminated for cause such a remote contingency does not adversely impact the characterization of the es right as an interest in mortgages on real_property or the interest_income as interest on obligations secured_by mortgages on real_property neither sec_856 nor revrul_91_46 distinguishes between junior and senior interests in mortgages contingency of priority in receiving income is not relevant to the analysis of the characterization of the income to be received thus the fact that taxpayer’s rights to receive payments in respect of the es may be subordinate to senior to or pari passu with the servicer’s rights to receive a portion of the mortgage servicing spread does not alter the tax classification of the es as an ownership_interest in the underlying mortgage loans for purposes of sec_856 accordingly assuming that the es rights acquired by taxpayer through sub are properly treated as stripped coupons under sec_1286 we rule that the es rights constitute interests in mortgages on real_property and thus are real_estate_assets for purposes of sec_856 and further that interest_income received by taxpayer through sub from the es will be considered as derived from interest on obligations secured_by mortgages on real_property for purposes of sec_856 except as specifically ruled upon no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code additionally no opinion is expressed regarding whether the amounts acquired by sub were acquired in an arm’s length transaction at fair_market_value exceed reasonable_compensation for services and are properly characterized as excess servicing and therefore are treated as stripped coupons or whether either sec_1286 or revrul_91_46 was properly applied to such amounts this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely david b silber chief branch office of associate chief_counsel financial institutions products
